COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Belinda Dawn Tidwell v. The State of Texas

Appellate case number:    01-12-00298-CR

Trial court case number: 1267425

Trial court:              177th District Court of Harris County

        Appellant’s retained counsel filed a motion to withdraw that complied with Rule 6.5 and
the motion was granted. Appellant was ordered to file a pro se brief or retain counsel to file a
pro se brief by January 28, 2013. Appellant has filed a motion claiming that she is now indigent
and requesting appointed counsel on appeal.
       Accordingly, we abate this appeal and remand the case to the trial court for a hearing at
which a representative of the Harris County District Attorney’s office and appellant shall be
present in person. At the hearing, the trial court shall determine:
   1) Whether appellant is now indigent, and,
      a. If appellant is now indigent, enter a written order appointing counsel on appeal and
         order counsel to file a brief with this Court within 30 days of the date of the hearing,
         regardless of whether this Court has yet reinstated the appeal;
      b. If appellant is not indigent, the trial court shall determine whether appellant intends to
         retain counsel, and,
          i. If appellant intends to retain counsel, shall set a hearing date not later than 20
             days from the date of the initial hearing at which appellant must appear with her
             retained counsel so that the trial court may enter new counsel’s information;
         ii. If appellant does not intend to retain counsel, or does not appear at the reset
             hearing with counsel, the trial court shall admonish appellant of the dangers and
             disadvantages of self-representation on the record and shall make a written and
             oral finding regarding whether appellant is knowingly and intelligently waiving
             her right to counsel.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d), (f), 26.04 (West Supp. 2012).

       The trial court shall have a court reporter record the hearing, and the reset hearing if
required, and file the reporter’s record with the Court no later than 40 days from the date of
this order. Additionally, any orders or findings of the trial court made at either hearing shall be
included in a supplemental clerk’s record and filed in this Court no later than 40 days from the
date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date.

       It is so ORDERED.

Judge’s signature: Justice Rebeca Huddle
                    Acting individually      Acting for the Court


Date: February 8, 2013